 


114 HR 2575 IH: To amend the Fair Minimum Wage Act of 2007 to postpone a scheduled increase in the minimum wage applicable to American Samoa.
U.S. House of Representatives
2015-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2575 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2015 
Mrs. Radewagen introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Minimum Wage Act of 2007 to postpone a scheduled increase in the minimum wage applicable to American Samoa. 
 
 
1.Minimum wage applicable to American SamoaSection 8103(b)(2)(C) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206(b)(2)(C) note) is amended by striking and 2014 and inserting 2014, 2015, and 2016.   